
	
		I
		111th CONGRESS
		1st Session
		H. R. 2606
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  extend the first-time homebuyer credit.
	
	
		1.Short titleThis Act may be cited as the
			 Home Buying Credit Expansion
			 Act.
		2.Modification of
			 first-time homebuyer credit
			(a)Expansion of
			 credit to all homebuyersSubsection (a) of section 36 of the
			 Internal Revenue Code of 1986 is amended by striking who is a first-time
			 homebuyer of a principal residence and inserting who purchases a
			 principal residence.
			(b)Extension of
			 creditSubsection (h) of
			 section 36 of such Code is amended by striking December 1, 2009
			 and inserting January 1, 2011.
			(c)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by striking
			 December 31, 2008, and before December 1, 2009 and inserting
			 April 8, 2008, and before January 1, 2011, and
				(2)in the heading by
			 striking for purchases
			 in 2009.
				(d)Election To
			 treat purchase in prior yearSubsection (g) of such Code is
			 amended to read as follows:
				
					(g)Election To
				treat purchase in prior yearFor purposes of this section (other than
				subsections (c) and (f)(4)(D)), a taxpayer may elect to treat a purchase of a
				principal residence—
						(1)after December 31,
				2008, and before January 1, 2010, as made on December 31, 2008, and
						(2)after December 31, 2009, and before January
				1, 2011, as made on December 31,
				2009.
						.
			(e)Conforming
			 amendments
				(1)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
				(2)Section 36 of such
			 Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
					
						Sec. 36. Home purchase
				credit..
					
				(4)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
				(f)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
